CRAWLEY, Judge,
dissenting.
I respectfully dissent. The trial court did not err in determining that there was no genuine issue as to any material fact and the Town was entitled to judgment as a matter of law. First, Pickens presents no substantial evidence that the Town is liable for the alleged constitutional deprivations committed by Cooper. The affidavits submitted by Pickens are no more than a mere verification of the allegations contained in the pleadings and their admissibility at trial is highly suspect. Accordingly, no genuine issue of material fact exists.
Second, a municipality cannot be held liable for the intentional torts of its employees. See Ala.Code 1975, § 11-47-190; Gore v. City of Hoover, 559 So.2d 163 (Ala.1990). Cooper’s actions, as alleged, were purely intentional; no facts support Pickens’s claim that the actions were negligent.
Because I would affirm the trial court’s grant of the Town’s motion for summary judgment, I respectfully dissent.